Hall, J.
A judgment may be amended by order of the court, in ■conformity to the verdict on which it is predicated, even after execution issues. Code § 3494.
(a.) Where a plaintiff in trover elected a verdict for the horse sued for and its hire, and the jury found for him the property, with three dollars per month as hire from the 14th day of February, 1883, and Judgment was so entered, there was no error in allowing the judgment ■to be amended at a subsequent term so as to provide that the hire at the rate specified should continue till the delivery of the property to the officer or to the plaintiff. This was in accord with the reasonable intendment ef the verdict.
Judgement affirmed.